DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This action is in response to the remarks filed on 12/13/2021.
The amendments filed on 12/13/2021 have been entered. Accordingly claims 1-20 remain pending. Applicant has presently amended claim 13. Claims 13-20 are withdrawn from consideration.

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/13/2021.
Applicant's election with traverse of Invention I in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the restriction between inventions I and II has allegedly not been properly established under MPEP section 803/806.05(e).  This is not found persuasive because in this case the process as claimed can be practiced by another and materially different apparatus because the process does not require the claimed control circuit of the claimed apparatus, and therefore another imaging device equipped with body contour sensors could be used. Further the claimed apparatus can be used to adjust medical images according to 
Further, the traversal is on the ground(s) that the restriction between inventions I and II has allegedly not been properly established under MPEP section 803/806.05(j).  This is not found persuasive because in this instant case, the inventions as claimed have a materially different mode of operation because the process of invention I requires an initial body contour profile prior to stating an imaging scan unlike invention III which does not. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Particularly, in response to applicant’s argument that the cited element of Invention I allegedly overlaps recited elements of Invention III, e.g. claim 18 which includes a CT scan carries out prior to..., examiner respectfully disagrees because claim 18 refers to a separate imaging scan. Claim 17 clearly states that the body contour is generated during a scan of a patient, not prior to the scan and therefore cannot be construed as overlapping the retrieved initial body contour profile obtained prior to a start of an imaging scan of claim 1. 
Finally, the traversal is on the ground(s) that the restriction between inventions II and III has allegedly not been properly established under MPEP section 803/806.05(e).  This is not found persuasive because in this case the process as claimed can be practiced by another and materially different apparatus, e.g. a CT imaging system that is not a nuclear medicine imaging system. Further the claimed apparatus can be used to adjust medical images according to changes in bed position which is another and materially different process than the claimed process.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the visualization showing “a difference between the retrieved body contour profile and the generated body contour profile” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are also objected to because the frontal view in Fig. 10B has been mislabeled with reference character ‘820’, however it is identified as reference numeral ‘1020’ in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The term “multi-ram detector”, in paragraphs [0084] and [0100] of the pre-grant publication of the instant application, should be corrected to –multi-arm detector--.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 8-11 are objected to because of the following informalities:  
Regarding claim 1, the recitation of “body contour profile” in the limitation “generating body contour profile” may be confused with the previous recitation of “initial body contour profile”. Examiner suggests amending the limitation to further and clearly distinguish the two types of body contour profiles. 
Further regarding claim 1, a period should be added at the end of the claim.
Regarding claim 2, the limitation “a multi-ram detector” appears to contain a typographical error that should be amended to a multi-arm detector.
Regarding claim 8, the limitation “the contour data” should be amended to –the body contour profile—in order to have proper antecedent basis. 
Regarding claim 9, the limitation “including” should be amended to –include--.
Regarding claim 10, the limitation “body the contour data” should be amended to –the body contour profile—in order to have proper antecedent basis.
Regarding claim 11:
the limitation “scan parameters” should be amended to –the scan parameters--;
the limitation “include” should be amended to –includes--;
the limitation “the single bed position” should be amended to –a single bed position--;
the limitation “the sequence of bed positions” should be amended to –a sequence of bed positions--;
the limitation “the change in the position” should be amended to –a change in the position--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al. (US 2015/0327831, November 19, 2015, applicant submitted prior art via the IDS, hereinafter “Levin”) in view of Cao et al. (US 2019/0205687, July 4, 2019, hereinafter “Cao”).
Regarding claim 1, Levin discloses a method for an imaging device (“medical imaging system” Abstract; also see “the methods and processes of the various embodiments of the invention” [0069]), comprising: 
prior to a start of an imaging scan (“a preliminary imaging of the patient is performed while the columns are at least partially retracted (column below the table may be placed near the table without fear of collision as the location and shape of the table is known to the system).” [0055]; also see “Prior to moving image detector columns into place for the imaging operation, the system performs a subject shape estimation.” [0045]), 
retrieving an initial body contour profile of a subject to be scanned (“The preliminary image includes the scattered radiation and the reconstructed image may be used for determining the patient's shape [initial body contour profile]. Optionally, direct and scattered radiation is concurrently gathered, but kept in separate datasets. The combined scattered and direct radiation is used for determining the patient's shape” [0055]; also see “external shape profile, or outline” [0027]); 
setting up scan parameters for the imaging scan based on the retrieved body contour profile (“The combined scattered and direct radiation is used for determining the patient's shape, while the direct radiation is used for conventional SPECT imaging. It should be noted that while a preliminary may have a degraded resolution, it nevertheless may reveal the location of the targeted organ (for example the heart in cardiac imaging) via the direct radiation, as well as the non-targeted tissue (for example the rest of the torso) via the scattered radiation. It should be noted that non-target tissue intervene with imaging the target organ(s) by both imaging strategy [scan parameters] may be determined and optionally optimized. Such imaging strategy may include at least some of: positioning the columns; determining the range of pivoting of the detector units; determining optimal height of the table (to enable optimal placement of the columns); determining optimal rotation angle of the gantry (to enable optimal placement of the columns); setting imaging duration (by estimating the time needed to acquire clinically satisfying image taking into account the distance from detectors to the target organ, the radiation from the target-organ, and the attenuation).” [0055]); 
generating body contour profile during the imaging scan (“Having two rings of optical transceivers enables to scan the patient without collisions while the table moves in one direction or the other. Although patient's shape that was measured while the patient was moved into the bore may be stored and used when the patient is moved back, a second ring of transceivers at the other edge may be used to ensure that the patient did not move or changed his position (such as lifting an arm or folding his knees) since the last measurement of body shape. It should be noted that in most cases detector columns are retracted before the patient is moved out of the patient bore, and thus collision is unlikely at this stage. However, back and forth motion may need to be executed by the table for dynamic imaging of an organ (or organs) larger than the axial length of the FOV (Field Of View) of the camera. In these cases, having two rings may be advantageous as columns need not be retracted and imaging may be performed on both table motion directions.” [0049]; also see [0058]).
Although Levin further suggests providing visualization of the generated body contour profile to an operator (“The reconstructed images and other user output can be providing visualization of the generated body contour profile to an operator. Examiner notes that as previously stated above, Levin discloses the ability to provide visualization to an operator, e.g. display 40, and further discloses generating the visualization of the generated body contour profile, e.g. Figs. 4, 12-13. There is merely no explicit teaching that the visualization of the generated body contour profile is specifically output to the display.
However, Cao teaches, in the same field of endeavor, providing visualization of the generated body contour profile to an operator (“For example, an operator may manually set the target portion on an image of the subject displayed on the GUI. The operator may draw an area on the image of the subject displayed on the GUI to set the target portion. Alternatively, the operator may select one or more reference points on the image of the subject displayed on the GUI to set the target portion.” [0072]’ also see “the at least one image may include an image of body contour” [0038]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Levin with providing visualization of the generated body contour profile to an operator as taught by Cao in order to allow an operator to manually indicate a target portion in the patient ([0072] of Cao).
Regarding claim 2, Levin further discloses wherein the scan parameters include radial positions of detector arms of a multi-ram detector relative to a position of the subject on a bed (“detector units/columns can be moved into multiple radial positions” [0006]; also see “FIG. 4 shows a radial construction of an in-use imaging system, where twelve detector columns 22 have their heads placed at a consistent angle and have been moved radially inward to be in positions close to a surface profile 44 of a subject.” [0042]; also see “Such imaging strategy may include at least some of: positioning the columns” [0055]).
Regarding claim 3, Levin further discloses wherein the scan parameters further include a sweep plan for the detector arms (“The imaging system 20 can also include a detector controller 30 that operates to control the movement of the detector columns 22 and/or the collimators 26. For example, the detector controller 30 may control movement of the detector columns 22, such as to rotate or orbit the detector columns 22 around a patient 24, and which may also include moving the detectors closer or farther from the patient 24 and pivoting/swiveling the detector columns 22, such that more localized movements or motions are provided. In an exemplary embodiment, a detector unit within column 22 pivots about an axis substantially parallel to the length of patient 18 such that collimator 26 associated with the detector unit within column 22 views patient 18 from several orientations. The detector controller 30 additionally may control the orbital rotation of the detector columns 22 around the edges of the gantry bore, such that the detector columns 22 are at a new angle to the patient 24 than previously. The detector controller 30 may also optionally control movement of the collimators 26, such as independently of the detector columns 22. It should be noted that one or more the detector columns 22 and/or the collimators 26 may move during imaging operation” [0033]) for a single bed position or a sequence of bed positions during the imaging scan (“It 
Regarding claim 4, Levin further discloses wherein the visualization of the body contour profile is in a form of a shape outline of the subject showing anatomy of the subject (see Figs. 12 and 13, reproduced below, and corresponding descriptions).

    PNG
    media_image1.png
    358
    322
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    363
    317
    media_image2.png
    Greyscale

Regarding claim 5, Levin further discloses wherein the visualization shows a difference between the retrieved body contour profile and the generated body contour profile (see Fig. 12, reproduced above, and corresponding description; specifically see “difference in shape” [0058]).
Levin fails to disclose wherein the visualization shows a lateral and/or frontal view of the shape outline of the subject.
However, Cao further teaches, in the same field of endeavor, wherein the visualization shows a lateral and/or frontal view of the shape outline of the subject (see Fig. 11, reproduced below, and corresponding description).

    PNG
    media_image3.png
    462
    207
    media_image3.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Levin with wherein the visualization shows a lateral and/or frontal view of the shape outline of the subject as taught by Cao in order to allow an operator to select a target region along the length of the subject ([0072] of Cao).
Regarding claim 6, Levin further discloses wherein the visualization shows a relative positioning of each of the subject, the detector arms, and accessories coupled to the imaging device (see Fig. 4, reproduced below, and corresponding description; examiner notes that the patient table in Fig. 4 has been interpreted as accessories coupled to the imaging device; also see additional accessories coupled to the imaging device in e.g. Fig. 9, reproduced below, and corresponding description, e.g. range finders 94).

    PNG
    media_image4.png
    314
    324
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    560
    443
    media_image5.png
    Greyscale

Regarding claim 7, Levin further discloses wherein the visualization is available on a device located outside or inside a room housing the imaging device (“The reconstructed images and other user output can be transmitted to a display 40 such as a computer monitor or printer output. The reconstructed images and other user output can also be transmitted to a remote computing device via network 42.” [0038]; also see Fig. 2 and corresponding description), the operator controlling the device (user input 39, Fig. 2 and corresponding description). 
Regarding claim 8, Levin further discloses wherein the generating the contour data includes capturing contour image data via one or more contour sensors installed along one or more rings mounted on a gantry of the imaging device along a perimeter of a bore of the gantry (“In order to estimate subject shape, gantry 78 has installed light emitting sources 70 and light detectors 72. Light emitting sources 70 can be light emitting diodes (LED) in an embodiment. Light detectors 72 can be photo-diodes in an embodiment. Light emitting sources 70 and light detectors 72 are installed around the ring of gantry 78.” [0046]; also see Figs. 7-9, 11, and corresponding descriptions).
Regarding claim 9, Levin further discloses wherein the contour sensors including one or more of imaging sensors, 3 dimensional cameras, capacitate sensors, and ultrasound sensors (“Camera 116 can be a three-dimensional (3D) optical camera” [0056]; also see “Range finders 94 can be ultrasonic transducers in one embodiment” [0051]).
Regarding claim 10, Levin further discloses wherein generating body the contour data during the imaging scan includes updating the body contour profile at a threshold interval (“A first shape estimation 120 is estimated based on information at a first time. A second shape estimation 122 is estimated based on information at a second time. And a third shape estimation 124 is estimated based on information at a third time. For example, this could be three separate times as a subject is moved through a gantry bore in the axial direction. This is done by a movable gantry table, an example of which is shown in FIG. 1. The system may also have multiple times at one axial position of the table in order to capture the maximum subject shape at that axial position. This is due to the fact that as the subject breathes, their shape can shift slightly.” [0058]).
Regarding claim 11, Levin further discloses wherein adjusting scan parameters include changing one or more of the radial positions of detector arms (“detector units/columns can be moved into multiple radial positions” [0006]; also see “FIG. 4 shows a radial construction of an in-use imaging system, where twelve detector columns 22 have their heads placed at a consistent angle and have been moved radially inward to be in positions close to a surface profile 44 of a subject.” [0042]; also see “Such imaging strategy may include at least some of: positioning the columns” [0055]), sweep plan for the detector arms (“The imaging system 20 can also include a detector controller 30 that operates to control the movement of the detector columns 22 and/or the collimators 26. For example, the detector controller 30 may control movement of the detector columns 22, such as to rotate or orbit the detector columns 22 around a patient 24, and which may also include moving the detectors closer or farther from the , the single bed position (“determining optimal height of the table” [0055]), and the sequence of bed positions in response to a change in a position of the subject during the scan, the change in the position of the subject estimated based on the generated body contour profile during the imaging scan.
Regarding claim 12, Levin further discloses wherein the initial body contour profile is generated during a previous imaging scan of the subject using the imaging device (“a preliminary imaging of the patient is performed while the columns are at least partially retracted (column below the table may be placed near the table without fear of collision as the location and shape of the table is known to the system). The preliminary image includes the scattered radiation and the reconstructed image may be used for determining the patient's shape. Optionally, direct and scattered radiation is concurrently gathered, but kept in separate datasets. The combined scattered and direct radiation is used for determining the patient's shape” [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793